This is an appeal involving the identical questions with those in Berry v. City of Wewoka ex rel. North et al.,188 Okla. 38, 105 P.2d 1056, this day decided.
This appeal was consolidated with that case for the purpose of briefing, *Page 42 
the same questions and none others being involved. The decision in that case governs in this case. The syllabus in Berry v. City of Wewoka ex rel., 188 Okla. 38, 105 P.2d 1056, is adopted as the syllabus in this case.
Judgment affirmed.
OSBORN, GIBSON, HURST, and DAVISON, JJ., concur.